Case 2:20-cv-09761-JFW-JC Document 1 Filed 10/23/20 Page 1 of 8 Page ID #:1




 1 Jeffrey N. Gesell (State Bar No. 200174)

 2
     jgesell@jonesturner.com
     Mariyetta Meyers-Lopez (State Bar No. 244352)
 3   mmeyers@jonesturner.com
 4   William S. Hoang (State Bar No. 269791)
     whoang@jonesturner.com
 5   JONES TURNER, LLP
 6   2 Venture, Suite 220
     Irvine, California 92618
 7   Tel: 949-435-4100
 8   Fax: 949-435-4105

 9 Attorneys for Plaintiff

10 OHIO SECURITY INSURANCE COMPANY

11
                          UNITED STATES DISTRICT COURT
12
                         CENTRAL DISTRICT OF CALIFORNIA
13

14
     OHIO SECURITY INSURANCE                        CASE NO.
15 COMPANY,

16                Plaintiff,                        COMPLAINT FOR
                                                    DECLARATORY RELIEF:
17 v.
                                                      1. REGARDING DUTY TO PAY
18 GOLD BEAK, INC., EMRAN                                CLAIM (INSURABLE
     KHUWAJA also known as EMERON                        INTEREST)
19 KHUWAJA, and Does 1-30,
                                                      2. REGARDING DUTY TO PAY
20                Defendants,                            CLAIM (PROPERTY AND
                                                         “STOCK” OWNERSHIP)
21

22                                                    3. REGARDING DUTY TO PAY
                                                         CLAIM (FAILURE TO
23                                                       COOPERATE)
24
                                                    AND DEMAND FOR JURY TRIAL
25

26

27        Plaintiff Ohio Security Insurance Company (“Plaintiff” or “Ohio Security”)
28 alleges as follows:

                                              -1-
                                        COMPLAINT
Case 2:20-cv-09761-JFW-JC Document 1 Filed 10/23/20 Page 2 of 8 Page ID #:2




 1                           PARTIES AND JURISDICTION
 2       1.      This action is a civil action of which this Court has original jurisdiction
 3 under 28 U.S.C. section 1332 in that it is a civil action between citizens of different

 4 states and the amount in controversy exceeds the sum of $75,000, exclusive of

 5 interest and costs.

 6       2.      Ohio Security is, and at all times herein mentioned was, an insurance
 7 company incorporated in the State of New Hampshire, with its principal place of

 8 business at 175 Berkeley Street, Boston, Massachusetts 02116, and duly authorized

 9 to do, and doing, business in the State of California.

10       3.      Plaintiff is informed and believes and thereon alleges that Gold Beak,
11 Inc., is, and at all times herein mentioned was, a California corporation with its

12 principal place of business in Vernon, California.

13       4.      Plaintiff is informed and believes and thereon alleges that defendant
14 Emran Khuwaja also known as Emeron Khuwaja is, and at all times herein

15 mentioned was, an individual residing in the State of California, County of Los

16 Angeles.

17       5.      Unless otherwise alleged, whenever reference is made in this
18 Complaint to any act of any corporate or other business defendant, such allegation

19 shall mean that such corporation or other business did the acts alleged in this

20 Complaint through its officers, directors, employees, agents and/or representatives

21 who were acting within the actual or ostensible scope of their authority.

22       6.      Plaintiff is ignorant of the true names and capacities of the defendants
23 sued herein as Does 1-30, inclusive, and therefore, sues these defendants by such

24 fictitious names. Plaintiff will amend this Complaint to show their true names and

25 capacities when such have been ascertained. Plaintiff is informed and believes and

26 thereon alleges that each of Defendants Does 1-15, inclusive, was the agent, servant,

27 employee, representative, and/or joint venture of its co-defendants, and was acting

28 in the course and scope of said agency and/or employment, under the direction and

                                               -2-
                                           COMPLAINT
Case 2:20-cv-09761-JFW-JC Document 1 Filed 10/23/20 Page 3 of 8 Page ID #:3




 1 control of its co-defendants, with their knowledge, consent, and approval, and each

 2 defendant has ratified the acts of its co-defendants as described herein.

 3       7.      This Court has jurisdiction to hear the claims alleged in this Complaint
 4 and is a court of competent jurisdiction to grant the relief requested.

 5                                         VENUE
 6        8.     Venue is proper in this District under 28 U.S.C. section 1391(b)
 7 because a substantial part of the events giving rise to the claim occurred in this

 8 District.

 9                                     THE POLICY
10        9.     Ohio Security issued an insurance policy No. BKS (19) 59 32 31 91 to
11 Named Insured Gold Beak, Inc., a Corporation, with a policy period of November

12 13, 2018 to November 13, 2019 (the “Policy.”) A true and correct copy of the

13 Policy is attached hereto as Exhibit “A” and is incorporated herein by reference.

14        10.    The Policy was amended effective January 17, 2019. True and correct
15 copies of the Policy Change Endorsement and attachment thereto are attached hereto

16 as Exhibit “B” and are incorporated herein by reference.

17        11.    The Policy identifies the Named Insured’s business as “Wholesale trade
18 of general items that would be sold to stores such as the 99 cent store.”

19        12.    The only location listed in the Policy, as amended effective January 17,
20 2019, is location 4601 S. Soto St., Building B, Vernon, CA 90058-2320.

21        13.    Mr. Emran Khuwaja also known as Emeron Khuwaja is identified as a
22 loss payee in the Policy.

23                              THE INSURANCE CLAIM
24        14.    Gold Beak, Inc. submitted an insurance claim to Ohio Security,
25 claiming loss(es) and damage(s) attributed to a January 27, 2019 event wherein a

26 forklift impacted a water pipe at Gold Beak’s leased storage facility located at 4601

27 S. Soto St., Building B, Vernon, CA 90058-2320.

28 ///

                                               -3-
                                           COMPLAINT
Case 2:20-cv-09761-JFW-JC Document 1 Filed 10/23/20 Page 4 of 8 Page ID #:4




 1        15.   Gold Beak, Inc. claims damage to/loss of property and/or “stock”
 2 attributable to the January 27, 2019 event, which property and/or “stock” was

 3 allegedly consigned to Gold Beak, Inc. by Emran Khuwaja pursuant to a

 4 Consignment Agreement. A true and correct copy of this purported agreement is

 5 attached hereto as Exhibit “C” and incorporated by reference herein.

 6        16.   Mr. Khuwaja has alleged that the property and/or “stock” he consigned
 7 to Gold Beak, Inc. and which was allegedly damaged during the January 27, 2019

 8 event was owned by him through SRI Trading Co. and was abandoned to him.

 9        17.   Ohio Security is informed and believes and thereon alleges, that the
10 property and/or stock which Mr. Khuwaja purportedly consigned to Gold Beak, Inc.

11 and which was allegedly damaged during the January 27, 2019 event, may have

12 belonged – in whole, or in part – to SRI Trading Co., a California Corporation, and

13 potentially others, and may not have been abandoned.

14              THE DIVORCE ACTION AND RELATED ACTIONS
15        18.   Ohio Security is informed and believes and thereon alleges that on
16 September 25, 2018, Mr. Khuwaja filed for dissolution from Ms. Salima Ladak in

17 Los Angeles Superior Court, Case No. 18STFL11638 (“Dissolution Action”).

18        19.   Ohio Security is informed and believes and thereon alleges that Mr.
19 Khuwaja, Ms. Ladak, and their family members have been engaged in several other

20 California state court actions against one another (“Other Actions”).

21        20.   Ohio Security is informed and believes and thereon alleges that Mr.
22 Khuwaja’s and Ms. Ladak’s property interests, including in real property, personal

23 property, “stock,” and including the ownership or other interests in SRI Trading Co.

24 (including the property and “stock” of SRI Trading Co.), are being litigated by Mr.

25 Khuwaja and Ms. Ladak in the Dissolution Action and potentially in one or more of

26 the Other Actions.

27        21.   Ohio Security is informed and believes and thereon alleges that Mr.
28 Khuwaja’s and Ms. Ladak’s property interests, including in real property, personal

                                             -4-
                                         COMPLAINT
Case 2:20-cv-09761-JFW-JC Document 1 Filed 10/23/20 Page 5 of 8 Page ID #:5




 1 property, “stock,” and including the ownership or other interests in SRI Trading Co.

 2 (including the property and “stock” of SRI Trading Co.), have not yet been resolved

 3 in the Dissolution Action or any of the Other Actions.

 4                             FIRST CLAIM FOR RELIEF
 5 (Declaratory Relief Regarding Duty to Pay Emran Khuwaja, Gold Beak, Inc., and/or

 6                        Does 1-5 and 16-20 Re: Insurable Interest)
 7        22.    Ohio Security realleges and incorporates by reference the allegations in
 8 paragraphs 1 through 21 above.

 9        23.    An actual case or controversy has arisen between the parties.
10 Defendants maintain that, at all relevant times, the Consignment Agreement

11 between Mr. Khuwaja and Gold Beak, Inc. was in full force and effect and that they

12 had insurable interest in the property and “stock” at issue. Ohio Security, on the

13 other hand, contends that the Consignment Agreement may not have been in full

14 force and effect at all relevant times and that Defendants did not have insurable

15 interest in some or all of the property and/or “stock” at all the relevant times,

16 pursuant to, among others, Cal. Ins. Code, § 281.

17        24.    Because there are actual disagreements as to the validity of the
18 Consignment Agreement and the Defendants’ insurable interest(s) under the Policy,

19 Ohio Security seeks a declaratory judgment from the Court as to:

20               a.     the validity of the Consignment Agreement;
21               b.     the date on which the Consignment Agreement was entered into
22                      between Mr. Khuwaja and Gold Beak, Inc.
23               c.     whether Defendants had an insurable interest in the property
24                      and/or “stock” at issue at the time the Policy incepted;
25               d.     whether Defendants had an insurable interest in the property
26                      and/or “stock” at issue at the time of the January 27, 2019 event.
27 ///

28 ///

                                               -5-
                                           COMPLAINT
Case 2:20-cv-09761-JFW-JC Document 1 Filed 10/23/20 Page 6 of 8 Page ID #:6




 1                           SECOND CLAIM FOR RELIEF
 2   (Declaratory Relief Regarding Duty to Pay Emran Khuwaja, Gold Beak, Inc., and
 3               Does 1-10 and 16-25 Re: Property and “Stock” Ownership)
 4        25.    Ohio Security realleges and incorporates by reference the allegations in
 5 paragraphs 1 through 24 above.

 6        26.    An actual case or controversy has arisen between the parties.
 7 Defendants maintain that, at all relevant times, they owned the property or “stock”

 8 at issue. Ohio Security, on the other hand, contends that the Defendants may not

 9 have owned the property or “stock” at issue. Ohio Security further contends that it

10 cannot determine whether Defendants, or any of them, owned the property and/or

11 “stock” at issue and will be unable to reach that determination until the Court in the

12 Dissolution Action decides on the rights and obligations, including various property

13 rights of Mr. Khuwaja and Ms. Salima Ladak.

14        27.    Because there are actual disagreements as to Defendants’ property
15 and/or ownership rights and/or interest under the Policy, Ohio Security seeks a

16 declaratory judgment from the Court as to the ownership rights and/or interests, at

17 all the relevant times, in the property and/or “stock” and/or other property at issue in

18 the claim.

19                               THIRD CLAIM FOR RELIEF
20   (Declaratory Relief Regarding Duty to Pay Emran Khuwaja, Gold Beak, Inc., and
21               Does 1-10 and 16-25 Re: Property and “Stock” Ownership)
22        28.    Ohio Security realleges and incorporates by reference the allegations in
23 paragraphs 1 through 24 above.

24        29.    As part of Gold Beak, Inc.’s claim in connection with the January 27,
25 2019 event, Ohio Security requested various documents and records from Gold

26 Beak, Inc. pursuant to the policy provisions which require Gold Beak, Inc. to

27 cooperate in Ohio Security’s investigation of the claim and to provide books and

28 records requested by Ohio Security.

                                               -6-
                                           COMPLAINT
Case 2:20-cv-09761-JFW-JC Document 1 Filed 10/23/20 Page 7 of 8 Page ID #:7




 1        30.    Despite Ohio Security’s requests for books and records, Gold Beak,
 2 Inc. has withheld and continues to withhold relevant records which would assist

 3 Ohio Security in investigating and adjusting the claim at issue.

 4                                        PRAYER
 5        WHEREFORE, Ohio Security prays for judgment against the Defendants as
 6 follows:

 7        1.     For a determination that Ohio Security has no duty to pay any portion
 8 of the claim in connection with the January 27, 2019 event; or in the alternative,

 9        2.     For a declaration establishing whether or not the Consignment
10 Agreement is valid and, if so, the date on which this agreement was entered into

11 between Mr. Khuwaja and Gold Beak, Inc.

12        3.     For a declaration establishing whether or not Mr. Khuwaja and Gold
13 Beak, Inc. had an insurable interest in the property and/or “stock” at the time the

14 Policy incepted and at the time of the January 27, 2019 event.

15        4.     For a declaration establishing whether or not Mr. Khuwaja and Gold
16 Beak, Inc. had ownership of the property and/or “stock” at issue at the time the

17 purported Consignment Agreement was entered into; at the time the Policy incepted;

18 and at the time of the January 27, 2019 event, and the extent of that ownership/

19 those ownership rights.

20        5.     For costs of suit incurred herein;
21        6.     For such other and further relief as the Court deems just and proper.
22

23 DATED: October 23, 2020               JONES TURNER, LLP
24
                                         /s/Jeffrey N. Gesell
25                                       Jeffrey N. Gesell
                                         Mariyetta A. Meyers-Lopez
26                                       Attorneys for Plaintiff OHIO SECURITY
                                         INSURANCE COMPANY
27

28

                                               -7-
                                           COMPLAINT
Case 2:20-cv-09761-JFW-JC Document 1 Filed 10/23/20 Page 8 of 8 Page ID #:8




 1                               DEMAND FOR JURY TRIAL
 2        In accordance with Fed. R. Civ. Proc. 38, 39, and Local Rule 38-1, Ohio
 3 Security Insurance Company asserts its rights under the Seventh Amendment of the

 4 United States Constitution and demands a trial by jury on all issues triable to a jury.

 5

 6 DATED: October 23, 2020               JONES TURNER, LLP
 7

 8                                        /s/Jeffrey N. Gesell
 9                                       Jeffrey N. Gesell
                                         Mariyetta A. Meyers-Lopez
10                                       Attorneys for Plaintiff OHIO SECURITY
                                         INSURANCE COMPANY
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -8-
                                           COMPLAINT
